Citation Nr: 1201773	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  07-15 674	)	DATE
	)
	SUPPLEMENTAL DECISION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for left lower extremity peripheral neuropathy (claimed as left great toe disorder, characterized by numbness and pain).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1984 to December 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, that in part denied service connection for bilateral peripheral neuropathy of the lower extremity (which had been claimed by the Veteran and adjudicated by the RO as bilateral great toe pain and numbness).  This Supplemental Decision of the Board is issued to assure that all the questions on appeal to the Board at the time of the January 7, 2011 Board decision have been fully adjudicated including, specifically, the aspect of the appeal that included service connection for peripheral neuropathy of the left lower extremity. 

On the March 2005 claim form, the Veteran originally claimed service connection for bilateral great toe pain, and did not explicitly claim service connection for peripheral neuropathy.  While the RO liberally construed the Veteran's March 2005 claim for bilateral great toe pain and numbness (which did not specifically mention peripheral neuropathy) to encompass the diagnosed left saphenous neuropathy, and granted service connection for left saphenous neuropathy, it does not appear that the RO separately adjudicated service connection for disability that includes neuropathy affecting the left lower extremity.  

The RO's July 2005 adjudication reflects a reasonable interpretation of the Veteran's claim, as the March 2005 claim is not as clear as the Veteran's later clarifying assertions that she has peripheral neuropathy of the lower extremities, and that she was seeking compensation for lower extremity peripheral neuropathy, as the (internal) left saphenous nerve is one of the peripheral nerves also involves anatomical location and symptoms into the lower extremity.  See 38 C.F.R. § 4.124, Diagnostic Codes 8527, 8627, 8727 (2011).  It is the RO's liberal interpretation of the Veteran's claim, rather the general nature of the claim itself that identified only symptoms rather than disability, that resulted in the grant of service connection for the diagnosed left saphenous neuropathy.

In a March 2007 rating decision, the RO granted service connection for left saphenous neuropathy (claimed as bilateral great toe pain and numbness) as secondary to the service-connected left knee disability (residuals of post-operative traumatic chondromalacia with medial meniscus repair).  The RO assigned a 0 percent initial disability rating.  The RO had considered this to be a full grant of the issue.  The RO felt that the March 2007 grant of service connection for left saphenous neuropathy fully satisfied the appeal as to the disability claimed as bilateral great toe pain and numbness of the left lower extremity.  

Another, more encompassing construction of the Veteran's March 2005 claim for service connection for bilateral great toe pain and numbness is that the Veteran was claiming service connection for bilateral lower extremity peripheral neuropathy, which also is consistent with the symptoms claimed by the Veteran of great toe pain and numbness, though such symptoms may also be attributable to the diagnosis of left saphenous neuropathy.  Notwithstanding the Veteran's more recent assertion that her claim for service connection for the symptoms of bilateral great toe pain and numbness is a separate claim than service connection for bilateral peripheral neuropathy, the Board finds that the more favorable reading of the Veteran's March 2005 claim is that the general claim for service connection for the symptoms of bilateral great toe pain and numbness encompassed claims for service connection for both left lower extremity saphenous neuropathy and left lower extremity peroneal neuropathy.  

An interpretation of the Veteran's March 2005 claim broadly as one including service connection for bilateral lower extremity peripheral neuropathy has allowed for the Board's January 7, 2011 grant of service connection for right foot peripheral neuropathy.  In a January 7, 2011 decision, the Board granted service connection for right foot peripheral neuropathy (claimed as great toe pain).  In a February 2011 implementing rating decision, the RO assigned a 10 percent initial disability rating for right foot peripheral neuropathy.  As the Board has already granted service connection for right lower extremity peripheral neuropathy, which the RO rated as 10 percent disabling, that issue is settled.  

An interpretation of the Veteran's March 2005 claim broadly as one for service connection for bilateral lower extremity peripheral neuropathy also permits the Board in this current supplemental decision to make the clarifying finding that service connection for the broader issue of peripheral neuropathy of the left lower extremity should be granted.  As separately diagnosed disabilities of left saphenous neuropathy and left lower extremity peripheral neuropathy have been diagnosed during the pendency of this appeal, the evidence suggests two distinct diagnosed disabilities that may account for some of the symptomatology that Veteran claimed in the March 2005 claim form.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (holding that claims for service connection for PTSD include claims for service connection for any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). 

To the extent that the January 7, 2011 Board decision noted in the Introduction that the March 2007 RO rating decision grant of service connection for left saphenous neuropathy was a full grant of the larger claim for service connection for disability of the left lower extremity (that includes the peroneal nerve), and relied on that finding to not address remaining question of service connection for left lower extremity peripheral neuropathy, the Board's finding in the January 7, 2011 Board decision is vacated.  The issue of service connection for a separate disability of left lower extremity peripheral neuropathy (peroneal nerve) is addressed in this Supplemental Decision.  In this Board decision to supplement the January 7, 2011 decision, the Board will separately articulate the reasons for grant of service connection for left lower extremity peripheral neuropathy (peroneal nerve).


FINDINGS OF FACT

1.  The Veteran complained of left great toe pain and numbness during service. 

2.  The Veteran complained of pain and numbness of the great left toe post-service, noting a continuity of the symptoms from separation from service through the present time. 

3.  The Veteran's currently diagnosed left lower extremity peripheral neuropathy (dorsal bossing on the dorsum of the left foot with impingement of the deep peroneal nerve) is related to service. 


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, service connection  is warranted for a separate disability of left lower extremity peripheral neuropathy (peroneal nerve).  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection for Left Lower Extremity Peripheral Neuropathy

By way of background, the Veteran's original 2005 claim for service connection sought service connection for great toe pain and numbness, right and left.  (In her testimony before the undersigned, the Veteran described the left great toe as being painful and that it had not reached numbness, see Transcript, p. 11).  The original rating decision in July 2005 denied service connection for bilateral great toe pain and numbness for the lack of a diagnosed disability, as pain and numbness are symptoms.  

Following additional submissions of evidence by the Veteran, in a March 2007 rating decision, the RO granted service connection for left saphenous neuropathy as secondary to the service-connected left knee disability (post operative residuals of traumatic chondromalacia with medial meniscus repair).  The RO's March 2007 rating decision, which assigned a noncompensable (0 percent initial disability rating made effective January 1, 2005, the day following the Veteran's retirement from service, indicated that the RO considered this to be a complete grant with regard to the Veteran's original claim seeking service connection for left great toe pain and numbness.  

To the extent that the January 7, 2011 Board decision noted in the Introduction that the March 2007 RO rating decision grant of service connection for left saphenous neuropathy was a full grant of the larger claim for service connection for disability of the left lower extremity, and relied on that finding to not address remaining questions of service connection for left lower extremity peripheral neuropathy, the Board's finding in the January 2011 Board decision is vacated.  The remaining question of service connection for left peripheral neuropathy (deep peroneal nerve) is addressed in this Supplemental Decision.  In this Board decision to supplement the January 7, 2011 decision, the Board will separately articulate the basis for a finding of service connection for left lower extremity peripheral neuropathy (peroneal nerve).  

After a review of the evidence, the Board finds that the evidence shows that the Veteran complained of left great toe pain during service; complained of pain of the great left toe post-service, noting a continuity of the symptoms from separation from service through the present time; and that the currently diagnosed left lower extremity peripheral neuropathy (dorsal bossing on the dorsum of the left foot with impingement of the deep peroneal nerve) which is manifested by pain, and which includes the diagnosis of left saphenous neuropathy, is related to service.  

A review of supporting facts in this case includes that on the December 2004 separation report of medical history, the Veteran marked yes when asked have you ever had or do you now have foot trouble.  She went on to describe pain in the big toe on both feet with intermittent stabbing pain.  Although the examiner noted a normal arch, he left blank the box to determine whether the Veteran's feet were clinically normal or abnormal. 

The Veteran has a current diagnosis of peripheral neuropathy and exostosis bilaterally.  During the March 2005 VA examination, the examiner noted that the Veteran stated she felt rubbery on the tip of her big toes bilaterally.  The VA examiner provided no diagnosis at that time as there was no pathology present to render a diagnosis.  However by June 2007, more specifically with regard to the left foot, a private physician assessed dorsal bossing on the dorsum of the left foot with impingement of the deep peroneal nerve.  

During the October 2010 Board personal hearing the Veteran reported continuous symptoms from separation from service to the present time.  She noted pain in her left great toe.  The Veteran's complaints are addressed in September and October 2005 private medical records, obtained less than one year after separation from service. 

The Board finds that the Veteran's subsequent symptoms are manifestations of the same disability complained of in service and are not clearly attributable to intercurrent causes.  See Horowitz v. Brown, 5 Vet. App. 217 (1993).  Additionally, as pain and numbness in the foot, in particular in the left great toe, is capable of lay observation, the Board finds that the Veteran's lay complaints in addition to her medical treatment shows continuity of symptoms after service.  38 C.F.R. 
§ 3.303(b).  For these reasons, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for left lower extremity peripheral neuropathy, namely, dorsal bossing on the dorsum of the left foot with impingement of the deep peroneal nerve.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102.  

In implementing this supplemental decision to grant service connection for the separate disability of left lower peripheral neuropathy of the peroneal nerve, the RO will assign a separate initial rating for the left lower extremity peripheral neuropathy of the peroneal nerve (considering potentially applicable Diagnostic Codes 8523, 8623, 8723, or 8599).  An additional reason for assigning a separate rating for the left peroneal nerve separate from the left saphenous neuropathy, other than the fact that they are different nerves affecting the lower extremity, is that a separate etiology is shown for the diagnosed left saphenous neuropathy (secondary to left knee disability).  

When implementing this Board Supplemental Decision to grant service connection for a separate disability of peripheral neuropathy of the left lower extremity (peroneal nerve), the RO should maintain the grant of service connection for left saphenous neuropathy.  The implementing rating decision following this Board supplemental decision will implement the grant of service connection for, and assign a separate initial disability rating for, peripheral neuropathy of the left lower extremity (peroneal nerve involvement).  In assigning an initial rating for peroneal nerve neuropathy, the RO may note that a 10 percent rating has already been assigned for right lower extremity peripheral neuropathy (under Diagnostic Code 8721). 

The RO will need to determine, based on the medical evidence of record, whether the cause of the symptoms of left toe pain and numbness is the left saphenous nerve or the peroneal nerve, so as not to rate the same symptoms under both disabilities.  Separate ratings for neuropathy symptoms of the left lower extremity that affect a similar anatomical location and function would involve pyramiding in violation of 38 C.F.R. § 4.14 (2011).  

   
ORDER

Service connection for a separate disability of left lower extremity peripheral neuropathy (dorsal bossing on the dorsum of the left foot with impingement of the deep peroneal nerve) is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


